     Case 5:14-cv-25740 Document 96-1 Filed 07/20/21 Page 1 of 2 PageID #: 773




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             BECKLEY DIVISION

BRANCH BANKING AND TRUST                     )
COMPANY,                                     )
                                             )
                       Plaintiff             )
                                             )       Civil Action No. 5:14-cv-25740
v.                                           )
                                             )
JOE D.ISON,                                  )
                                             )
                       Defendant             )
                                             )
v.                                           )
                                             )
[EMPLYER]                                    )
                                             )
                       Garnishee             )
                                             )

                       AFFIDAVIT FOR SUGGESTEE EXECUTION

        This day personally appeared before the undersigned authority Diane Schramm, Vice

President and Authorized Agent of Branch Banking and Trust Company, who after being first duly

sworn, says that Branch Banking and Trust Company secured a judgment against Joe D. Ison in the

sum of $2,909,183.58 and costs of $128,870.96 on the 7th day of September, 2017, with interest

accruing on the judgment rate of 0.98% per annum from the date ofjudgment until paid.

        The undersigned further states upon oath that since the date of judgment payments in the

total sum of $0.00 have been applied to said judgment and that there is still due and unpaid the sum

of $3,143,889.02, together with interest at the rate of 0.89% on the principal sum from the date of

judgment.

        The undersigned further states, upon information and belief, that the Defendant,Joe D. Ison,

is employed by GKB,LLC,at Beckley, West Virginia and that she believes that the weekly disposable

earnings in excess of thirty times to federal minimum hourly wage in effect at the time the earnings
  Case 5:14-cv-25740 Document 96-1 Filed 07/20/21 Page 2 of 2 PageID #: 774




were payable are now, or will hereafter, within one year from this date, become due to the judgment

debtor.




          Taken, sworn and subscribed before me, the undersigned authority, this the        day ofJuly,

2021.



                                                                          Ictriit -I(
                                                       Notary Public


                                                       My commission expires:

                                                                 1— 5'
                                                                     2 02 3



                                                                                A WHITE
                                                                                      PUBLIC
                                                                            N OTARY County
                                                      (seal)                 GwinnettGeorgia
                                                                             State of       22, 2023
                                                                                  Expires &sly
                                                                       My Comm.
